DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant’s arguments filed on 07/27/2022 with respect to rejections of claims 1-20 have been considered but are moot in view of the new ground of rejection necessitated by applicants amendments. Claims 1, 2, 6-14 and 16-19 are rejected. 
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15 and 20 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites “determining whether the system management interface mode is in-band or out-of-band.”, which does fails to limit the scope and subject matter of independent claim 15, as in claim 15 the “catalog index” is retrieved only if “ a system management interface mode is out-of-band”. As dependent claim 16 will not be proper as there will no “in-band” interface mode after the “catalog index has been determined only for “out-of-band” system management interface mode.  Dependent claims 17-19 as being dependent on claim 16 fails to further limit the subject matter of independent claim 15. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 2 and 6-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Balasubramanian et al. (U.S. PGPub 2014/0068551) in view of Ramalingam et al. (U.S. PGPub 2018/0060051).
As per claim 1,
Balasubramanian teaches a process for configuring hardware in a network environment (Balasubramanian see para 0016, 0039, 0086  a system using architectural artifacts that describe requirements of the system comprised of hardware with installed software and services iteratively compared to characteristics of available components in a catalog determine compatible hardware and software environments, the system can be made of entirely hardware as described in  para 0086, architectural model specification representing a catalog presented in UML to locate the components of the model and their constituent attributes/metadata and methods that includes component characteristics used to select one or more components that match requirements for a particular system assembly and placing that information into an index for subsequent use, claim 10 describe components available for selection are hardware components), comprising:  
5retrieving a catalog index using a processor (Balasubramanian see para 0057,  using an address, identifier, or file name supplied by a user from User Interface component 110 by identifying the keywords that are associated with the model an index is built from these keywords and then matching  these keywords against keywords which have previously been specified for the available components at step 810);
 selecting a catalog from the catalog index for a new hardware component (Balasubramanian see para 0043, 0059, 0074, 0075, as shown in fig 5, an artifact with physical piece of information sources for deployment  indicating that Components A and B are physically realized within the artifact illustrated as "Artifact 1", while Component C is physically realized within the artifact illustrated as "Artifact 2", and both Artifact 1 and Artifact 2 are deployed into the depicted "Execution Environment 1”,  using the keyword as an index to access Component Data repository 180 containing descriptive component information of architectural model specification for each of the available components, an architectural model specification is retrieved at Block 810 as candidate for fulfilling the requirements of a component placeholder in the architectural model specification, each candidate component that is a complete match, the user selects a candidate component from a selection choice for that candidate component); 
selecting a plurality of software applications for the new hardware component from the catalog (Balasubramanian see para 0031, 0049, component information stored in Component Data repository 180 preferably includes attributes/metadata that describe component characteristics and which can be used to select one or more Software environments with which this component is compatible by  specifying a list of function libraries and/or executables that must be loaded prior to execution of the component,  during the processing of configuration rules the keywords associated with a software component may specify a list of other components that are prerequisites or co-requisites for this particular component to be used by the Rules Engine component 130, Component Definition Data Store component 170 and Component Data repository 180, during the processing of configuration rules). 
Balasubramanian exclusively fails to teach determining a context for the new hardware component as a function of a system management interface mode, wherein the context identifies one or more variable parameters for one or more of a plurality of software applications; and installing the plurality of software applications on the hardware component as a function of the context.
In a similar field of endeavor Ramalingam teaches determining a context for the new hardware component (Ramalingam see para 0035, Hardware policy templates are the pre-determined hardware information defined by administrators to decide what type of server a compute server or a storage server is to be provisioned of a particular bare-metal machine, when discovery component 144 discovers the particular bare-metal machine, the management services 142 can determine the appropriate OS images and software packages that can be installed on the particular bare-metal machine, where the context can be if the particular bare-metal machine is processor intensive then it can be deployed as a compute server for the cloud 160, or if the particular bare-metal machine is with more disk space, the particular bare-metal machine can be deployed as a storage server for the cloud 160) 
as a function of a system management interface mode, wherein the context identifies one or more variable parameters for one or more of a plurality of software applications (Ramalingam see  para0037-0041 programs used to build the target server may include a customized OS image and other software packages required for deploying the target server and management services 142  determine where the programs are stored and from where they will installed on the bare metal machine, the OS image may be stored in the repository 138 of the management device 140,  which is out-of-band from selected bare-metal device 192,  the software packages may be stored in the repository of the remote device 172 locally as in-band, Software packages  are stored in the management device 140, the remote device 172, or in the cloud 160, OS image is customized via post-install scripts to install necessary software packages that can be stored in different locations, the management device 140, the remote device 172, or the cloud 160, or BMC 102 which is connected in-band with bare-metal device 192 using in-band interface such as comm interface 115 and IPMI 118, and BMC 102 is connected out-of-band with device 172, management component 134 sends an instruction 220 to the redirection component 136, instructing the redirection component 136 to redirect the selected OS image stored in the repository 138 to the host computer 192 using out-of-band interface mode, redirection comp 136 emulates a media device through the communication interface 115 to the host computer 192 which is an in-band interface as a USB storage device, the redirection comp 136 establishes a TCP link with the repository 138 for transferring an OS image 222  for building the target server using an out-of-band interface mode, so based on the location of the OS and software images as the different system management interface mode is used to deliver different OS or software to target bare-metal hardware device using in-band and/or out-of-band system interfaces);
and installing the plurality of software applications on the hardware product as a function of the context (Ramalingam see para 0045, 0046 after the OS image 222 is installed on the host computer 192, in one example, the post-install action of the host computer 192 may request the redirection component 136 to redirect the software packages, of those indicated in the pre-configuration in the OS image 222 and of the software packages 228 indicated in the message 223, that are stored on the management device 140 or the remote device 172 to the host computer 192 for installation).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Balasubramanian with the teaching of Ramalingam as doing so would provide an efficient automated techniques of provisioning software components to a bare-metal machine to build a target server using an out-of-band management processor 
As per claim 152 
Balasubramanian in view of Ramalingam teaches the process of claim further comprising determining the context as a function of an in-band system management interface mode or out-of-band system management interface mode (Ramalingam see  0037-0041 the OS image may be stored in the repository 138 of the management device 140,  which is out-of-band from selected bare-metal device 192,  the software packages may be stored in the repository of the remote device 172 locally as in-band, Software packages  are stored in the management device 140, the remote device 172, or in the cloud 160, OS image is customized via post-install scripts to install necessary software packages that can be stored in different locations, the management device 140, the remote device 172, or the cloud 160, or BMC 102 which is connected in-band with bare-metal device 192 using in-band interface such as comm interface 115 and IPMI 118, and BMC 102 is connected out-of-band with device 172, management component 134 sends an instruction 220 to the redirection component 136, instructing the redirection component 136 to redirect the selected OS image stored in the repository 138 to the host computer 192 using out-of-band interface mode, the redirection component 136 emulates a media device through the communication interface 115 to the host computer 192 which is an in-band interface as a USB storage device)
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Balasubramanian with the teaching of Ramalingam and the motivation to do so would same as the motivation as described in relation to claim 1; 
 
As per claim 301924171900v.1 102450/00602 6 
Balasubramanian in view of Ramalingam teaches the process of claim 2 further comprising determining the context for the new hardware from a network environment if it is determined that the system management interface mode is in-band (Ramalingam see  para 0037-0041  the software packages may be stored in the repository of the remote device 172 locally as in-band, Software packages  are stored in the management device 140, the remote device 172, or in the cloud 160, OS image is customized via post-install scripts to install necessary software packages that can be stored in different locations, the management device 140, management component 134 sends an instruction 220 to the redirection component 136, instructing the redirection component 136 to redirect the selected OS image stored in the repository 138 to the host computer 192 where the redirection compo 136  establishes a TCP link with the repository 138 part of the network for transferring an OS image 222  for building the target server using an out-of-band network connection);
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Balasubramanian with the teaching of Ramalingam and the motivation to do so would be the same as claim 1.

As per claim 57
Balasubramanian in view of Ramalingam teaches the process of claim 6, further comprising downloading one or more modules associated with the one or more software applications (Ramalingam, see para 0045, some software packages may be stored in the cloud 160 or the Internet, and the host computer 192 may obtain those software packages directly from the cloud 160 or the Internet through direct download for installation).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Balasubramanian with the teaching of Ramalingam and the motivation to do so would be the same as claim 1.

As per claim 85888
Balasubramanian in view of Ramalingam teaches the process of claim 7, further comprising executing 10the one or more downloaded modules (Ramalingam see para 0049, in operation 314, the first device receives the information of at least one program for installation on the first host,  operation 316, the first device requests  the first BMC to redirect the at least one program to the first host. At operation 318, the first BMC (emulates a media device to the first host,  operation 320, the first BMC requests, via the message 226 the first host to install the at least one program provided through the emulated media device, the first host execute the program).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Balasubramanian with the teaching of Ramalingam and the motivation to do so would be the same as claim 1.

10.	Claims 9 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over unpatentable over Balasubramanian et al. (U.S. PGPub 2014/0068551) in view of Ramalingam et al. (U.S. PGPub 2018/0060051) in view of ABBOTT (U.S. PGPub 2012/0317266).
As per claim 5999 9
Balasubramanian in view of Ramalingam teaches the process of claim 8 yet fails to teach further comprising determining one or more metrics as a function of the executed modules.  
In a similar field of endeavor ABBOTT teaches,
further comprising determining one or more metrics as a function of the executed modules (ABBOTT, see para 0022, Once the application 120 is installed on devices 102a-102d and assuming the users have selected to submit performance metrics 122a to the application portal 130, the devices 102a-102d sends performance metrics 150a for the application 120 (412) to the application portal 130 at a defined periodic interval as long as the application is installed on the device 102a).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Balasubramanian in view of Ramalingam with the teaching ABBOTT as doing so would provide an efficient method for automatically generating application ratings associated with an application executed on each of the plurality of devices of multiple device type (ABBOTT see para 0012).

As per claim 510 10
Balasubramanian in view of Ramalingam in view of ABBOTT teaches the process of claim 9 further comprising storing a configuration of the new hardware component as a result of the metrics (ABBOTT, see para 0024 If performance metrics have not been previously stored for the device type a new entry may be stored for the device type 522, the performance metric information for the particular device type is then available to retrieval and presentation 524, either for future application request to the portal 508 or via a developer query to retrieve all the performance metric information associated with an application).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Balasubramanian in view of Ramalingam with the teaching of ABBOTT and the motivation to do so would be the same as claim 9.

11.	Claims 11-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over unpatentable over Balasubramanian et al. (U.S. PGPub 2014/0068551) in view of Ramalingam et al. (U.S. PGPub 2018/0060051) in view of Fried et al. (U.S. PGPub 2008/0235388). 
15	As per claim 115101111
Balasubramanian in view of Ramalingam teaches the process of claim 1 yet fails to teach further comprising performing a 20compatibility analysis on the new hardware component using the processor.  
In similar field of endeavor Fried teaches comprising performing a 20compatibility analysis on the new hardware component using the processor (Fried, see para 0052, The process begins with a compatibility module provided in the operating system of a managed server collecting a detailed inventory of various properties which are relevant for compatibility testing and storing the collected information as a compatibility profile object step 602, Properties are relevant for compatibility if the list of properties has been determined to be interesting for the WPAR Manager to analyze and for the user to have available for association with a compatibility policy).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching Balasubramanian in view of Ramalingam with the teaching Fried as doing so would provide an efficient method for determining hardware and software compatibility (Fried see para 0006)

As per claim 12512
Balasubramanian in view of Ramalingam teaches in view of Fried teaches the process of claim 11, further comprising determining whether the new hardware is compliant as a function of the 25compatibility analysis (Fried see para 0056 identification allows the WPAR manager to determine if any of the optional tests listed in the compatibility policy for the WPAR have failed (step 810). Any server which has a failure listed for an optional test specified in the compatibility policy for the WPAR is removed from the list of potential target systems (step 812), resulting filtered list of target systems comprises a list of target systems which are compatible enough).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Balasubramanian in view of Ramalingam with the teaching of Fried and the motivation to do so would be the same as claim 11.

As per claim 13513113
Balasubramanian in view of Ramalingam in view of Fried teaches the process of claim 12 further comprising retrieving one or more modules if it is determined that the new hardware is not compliant (Fried, see para 0056, filtered list may be used to perform a mobility operation of the WPAR instance to a target system in the list, WPAR manager may then select a target system from the list based on the current performance state of the WPAR instance and the various server partitions identified in the list step 814).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Balasubramanian in view of Ramalingam with the teaching of Fried and the motivation to do so would be the same as claim 11.

As per claim 1451414
Balasubramanian in view of Ramalingam in view of Fried teaches the process of claim 13 further comprising executing the one or more modules (Fried, see para 0056, filtered list may be used to perform a mobility operation of the WPAR instance to a target system in the list, WPAR manager may then select a target system from the list based on the current performance state of the WPAR instance and the various server partitions identified in the list).
It would have been obvious to one of ordinary skill in the art to before the effective filling date of the claimed invention to combine the teaching of Balasubramanian in view of Ramalingam with the teaching of Fried and the motivation to do so would be the same as claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas R. Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/SANJOY ROY/
Examiner, Art Unit 2443

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443